Case 4:21-cv-01480 Document 1-1 Filed on 05/03/21 in TXSD Page 1 of 3

i sas Courts,
United States Courts,
- Southern Disirict of Texas
. : FILED

UmtenstatesDistecr Couwt MAY 03 202i

 

 

 

 

 

 

=< .t
Ves hae Soustes. vs eyyattian Ochsner Clerk-oF- COM enn .
Diskeack of Teles.
Horns: ws Dist
Dales Sees Cnn els Case Noe

 

~ \

 

 

VIVY NIN YS

TD. Busiton CHt.so.\

 

Eds Gonzalez (Catso,) ?

 

 

——— — :
Al oS €scgsy on scone (Camss ae Tou.) (& UA7O3 )

Hoss S C fabs ots M / TeX ST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ .
if Atloched (\ npobson \\ : |

 

 

 

 

 

 

ed
. Filed on 05/03/21 in TXSD Page 2 of 3

 

4

 

 

 

 

rt f

ocume

 

 

 

 

 

 

 

 

 

Case 4:21-cv-01480
3 of 3
‘

HARRIS COUNTY SHERIFF'S OFFICE JAIL scutpesaeitiy, US POSTAGE) Pimeveowes “

 

 

 

 

 

QO Name:> site Xv Wie Cyun nels Se x0 a=
Y SPN: GAS FEN A Cell: 4B ‘2h. oes “oo? § Ol 70160 50°
c Street 201 N. SewiSA stato Uriited States Courts Eebee 8606Se8784 APR 30. 2021 |

7 HOUSTON, TEXAS 77002 Southern District of Ter2s _
Ss ara ark Jar MAY 0.3 2071 | | “
5

Soe Salen
INDIGENT — Ces of Couxts |

Lesa\ mail | P.O. Boxy 61O\0 oo

    

i remem cee od prendlded raig l ipfpedoasfliph
OOF SU nk ike feucsteney™ audgeayr alhig hig esi j

 
